DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 28, 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-8, 11, 14-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over a combination of embodiments taught within Forsberg (US 2014/0323845 A1).
Regarding claim 1, a single embodiment disclosed by Forsberg discloses a method for detecting spinal deformity using three-dimensional (See Forsberg: Para. 0054 (providing for, "a spinal deformity analysis module … [which relies upon] a three dimensional (3-D) model of the spine")) ultrasound imaging (See Forsberg: Para. 0177 (clarifying that, "the imaging modality 95 can be … ultrasound")), wherein, comprising following steps: S 1. obtaining a three-dimensional image of a spine (See Forsberg: Claim 1 (providing for a method including the step of, "obtaining 3-D patient image data of a spine of the patient")) by a three-dimensional ultrasound imaging system (See Forsberg: Para. 0177 (clarifying that, "the imaging modality 95 can be … ultrasound")); S2. obtaining axial rotation information of the spine through the three-dimensional image of the spine (See Forsberg: Claim 1 (providing for a method including the step of, "electronically calculating measurements for one or more vertebrae, including at least one of the following: (i) position in x, y and z coordinates (mm), (ii) rotation Ɵx, Ɵy, Ɵz in degrees, and (iii) a local deformity (lateral wedge) value (mm) using the transferred landmarks"); Para. 0101 (providing that the, "proposed methods ... [acquire] axial vertebral rotation (AVR) measurements")); S3. using the ... rotation information of the spine to correct the ... rotation of each vertebral bone (See Forsberg: Claim 5 (providing for the, "method of claim 1, wherein, [the method includes the steps of] … (ii) calculating an initial rotation, then (iii) calculating an estimate of vertebrae center points, then (iv) adjusting vertebral rotation using the estimated center points and generating an adjusted estimated spine shape with an estimated location and rotation of the respective vertebrae of the patient data using the adjusted estimated rotation"); Para. 0054 (providing for, "generat[ing] a plurality of graphs of curvature of the spine to the display using the calculated measurements")) by rotating each two-dimensional ultrasound image at a specific angle (See Forsberg: Claim 5 (providing for the, "method of claim 1, wherein, [the method includes the step of] … (iv) adjusting vertebral rotation ... and generating an adjusted estimated spine shape with an estimated location and rotation of the respective vertebrae of the patient data using the adjusted estimated rotation"); Para. 0177 (clarifying that, "the imaging modality 95 can be … ultrasound")) in … [a] direction of the spine with a selected rotation axis (See Forsberg: Claim 5 (providing for the, "method of claim 1, wherein, ... [the method includes the steps of estimating] an initial position and rotation of each vertebrae of the patient image data by (i) calculating a spinal canal centerline, ... then (iii) calculating an estimate of vertebrae center points, then (iv) adjusting vertebral rotation using the estimated center points and generating an adjusted estimated spine shape with an estimated location and rotation of the respective vertebrae of the patient data using the adjusted estimated rotation")), which making the rotation of each vertebral bone be zero in … [a] direction relative to a reference position (See Forsberg: Claim 5 (providing for the, "method of claim 1, wherein, [the method includes the step of] … (iv) adjusting vertebral rotation ... and generating an adjusted estimated spine shape with an estimated location and rotation of the respective vertebrae of the patient data using the adjusted estimated rotation")), to adjust the three-dimensional image of the spine (See Forsberg: Claim 5 (providing for the, "method of claim 1, wherein, [the method includes the step of] … (iv) adjusting vertebral rotation ... and generating an adjusted estimated spine shape with an estimated location and rotation of the respective vertebrae of the patient data using the adjusted estimated rotation")); S4. projecting the adjusted three-dimensional image of the spine after projecting on a coronal and / or sagittal plane to obtain a projection of the coronal and / or sagittal plane (See Forsberg: Claim 5 (providing for the, "method of claim 1, wherein, [the method includes additional steps performed] before the registration [step including] ... generating an adjusted estimated spine shape with an estimated location and rotation of the respective vertebrae of the patient data using the adjusted estimated rotation") and Claim 1 (clarifying that, "electronically providing a three dimensional (3-D) model of the spine having substantially naturally shaped vertebrae … [and] obtaining 3-D patient image data of a spine of the patient ... [occur prior to the] electronically registering [step]"); Fig. 11, Ref. Char. 200 (clarifying that the, "3-D MODEL OF A SPINE … [is provided] IN EACH OF AN AXIAL PLANE, SAGITTAL PLANE AND CORONAL (FRONTAL) PLANE")); S5. calculating spinal deformity data by the projection of the coronal or sagittal plane (See Forsberg: Claim 1 (providing for a method including the step of, "electronically calculating measurements for one or more vertebrae, including at least one of the following: (i) position in x, y and z coordinates (mm), (ii) rotation Ɵx, Ɵy, Ɵz in degrees, and (iii) a local deformity (lateral wedge) value (mm) using the transferred landmarks"); Fig. 11, Ref. Char. 200 (clarifying that the, "3-D MODEL OF A SPINE … [is provided] IN EACH OF AN AXIAL PLANE, SAGITTAL PLANE AND CORONAL (FRONTAL) PLANE")).
However, a single embodiment disclosed by Forsberg fails to disclose wherein … using the axial rotation information of the spine to correct the axial rotation of each vertebral bone … in the axial direction of the spine with a selected rotation axis, which making the rotation of each vertebral bone be zero in the axial direction relative to a reference position.
Nevertheless, another embodiment disclosed by Forsberg teaches using the axial rotation information of the spine to correct the axial rotation of each vertebral bone (See Forsberg: Claim 8 (providing for the, "method of claim 1, wherein rotation Ɵx, Ɵy, Ɵz in degrees are calculated as Euler angles … [and] wherein: Ɵz corresponds to axial vertebral rotation")) … in the axial direction of the spine with a selected rotation axis (See Forsberg: Claim 8 (providing for the, "method of claim 1, wherein rotation Ɵx, Ɵy, Ɵz in degrees are calculated as Euler angles … [and] wherein: Ɵz corresponds to axial vertebral rotation")), which making the rotation of each vertebral bone be zero in the axial direction relative to a reference position (See Forsberg: Claim 8 (contemplating that in the, "method of claim 1, ... [the] rotation Ɵx, Ɵy, Ɵz in degrees are calculated as Euler angles … [and] wherein: Ɵz corresponds to axial vertebral rotation") and Claim 11 (considering the, "method of claim 1, further comprising electronically generating graphs that illustrate a ... maximal and minimal ... rotation")).
The multiple embodiments taught by Forsberg are considered to be analogous to the claimed invention because they are in the same field of detecting spinal deformities using three-dimensional imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the methods for detecting spinal deformities using what is taught by the multiple embodiments of Forsberg to provide for what is described in claim 1 of the instant application. This is because Forsberg provides in Paragraph 0061 that "all embodiments and/or features of any embodiment can be combined in any way and/or combination" and recognizes in Paragraph 0003 that a, “limitation of the Cobb angle is its observer variability. Hence, other approaches for quantifying the degree of scoliosis are called for, including … new quantitative measures.” 
Regarding claim 2, a combination of embodiments taught by Forsberg teaches the method for detecting spinal deformity using three-dimensional ultrasound imaging according to claim 1 (See above discussion), wherein: the axial rotation information of the spine is obtained from rotation data of each two dimensional ultrasound image (See Forsberg: Claim 5 (providing for the, "method of claim 1, wherein, [the method includes the steps of] … (ii) calculating an initial rotation, then (iii) calculating an estimate of vertebrae center points, then (iv) adjusting vertebral rotation using the estimated center points and generating an adjusted estimated spine shape with an estimated location and rotation of the respective vertebrae of the patient data using the adjusted estimated rotation") and Claim 8 (providing for the, "method of claim 1, wherein rotation Ɵx, Ɵy, Ɵz in degrees are calculated as Euler angles … [and] wherein: Ɵz corresponds to axial vertebral rotation"); Para. 0177 (clarifying that, "the imaging modality 95 can be … ultrasound")) forming the three-dimensional image of the spine in an axial direction of the spine (See Forsberg: Claim 1 (describing that the method obtains, "3-D patient image data of a spine of the patient"); Figs. 5A-5G (showing patient data)).
Regarding claim 6, a combination of embodiments taught by Forsberg teaches the method for detecting spinal deformity using three-dimensional ultrasound imaging according to claim 1 (See above discussion), wherein: the selected rotation axis refers to a rotation axis of the spine in axial rotation (See Forsberg: Claim 5 (providing for the, "method of claim 1, wherein, ... [the method includes the steps of estimating] an initial position and rotation of each vertebrae of the patient image data by (i) calculating a spinal canal centerline, ... then (iii) calculating an estimate of vertebrae center points, then (iv) adjusting vertebral rotation using the estimated center points and generating an adjusted estimated spine shape with an estimated location and rotation of the respective vertebrae of the patient data using the adjusted estimated rotation") and Claim 8 (contemplating that in the, "method of claim 1, ... [the] rotation Ɵx, Ɵy, Ɵz in degrees are calculated as Euler angles … [and] wherein: Ɵz corresponds to axial vertebral rotation"); Fig. 5B (showing the, "SPINAL CANAL CENTERLINE EXTRACTION")).
Regarding claim 7, a combination of embodiments taught by Forsberg teaches the method for detecting spinal deformity using three-dimensional ultrasound imaging according to claim 1 (See above discussion), wherein: the selected rotation axis refers to an axial centerline of a vertebral body of the spine (See Forsberg: Claim 5 (providing for the, "method of claim 1, wherein, ... [the method includes the steps of estimating] an initial position and rotation of each vertebrae of the patient image data by (i) calculating a spinal canal centerline, ... then (iii) calculating an estimate of vertebrae center points, then (iv) adjusting vertebral rotation using the estimated center points and generating an adjusted estimated spine shape with an estimated location and rotation of the respective vertebrae of the patient data using the adjusted estimated rotation") and Claim 8 (contemplating that in the, "method of claim 1, ... [the] rotation Ɵx, Ɵy, Ɵz in degrees are calculated as Euler angles … [and] wherein: Ɵz corresponds to axial vertebral rotation"); Fig. 5E (showing the, "VERTEBRA CENTERPOINT ESTIMATION")).
Regarding claim 8, a combination of embodiments taught by Forsberg teaches the method for detecting spinal deformity using three-dimensional ultrasound imaging according to claim 1 (See above discussion), wherein: a distance from the selected rotation axis to a body surface in the two-dimensional ultrasound image is obtained by analyzing a spine X-ray image, a CT image or a magnetic resonance image of a subject in the same period (See Forsberg: Para. 0103 (clarifying that "image data P (FIG. 2A, 2B, 2C) may be obtained from a 3-D computed tomography (CT) data set, an MRI data set or a data set that combines both CT and MRI image data ( e.g., a composite image data set)"), Para. 0177 (elaborating further that, "the imaging modality 95 can be any desirable modality such as, but not limited to MRI, CT (computed tomography), fluoroscopy, ultrasound, and the like. The visualization system 10 may also operate to render images using data sets from more than one of these modalities. That is, the visualization system 10 may be configured to render images irrespective of the imaging modality data type (i.e., a common system may render images for both CT and MRI volume image data). In some embodiments, the system 10 may optionally combine image data sets generated from different imaging modalities 95 to generate a combination image for a patient”)).
Regarding claim 11, a combination of embodiments taught by Forsberg teaches the method for detecting spinal deformity using three-dimensional ultrasound imaging according to claim 1 (See above discussion), wherein: the selected rotation axis is obtained by a preset formula about an age of a subject, a total length of the spine, a size of each vertebra and / or a distance between a spinous process and a rotation axis (See Forsberg: Para 0096 (describing that the model, "refers to a substantially anatomically correct 3-D model of a normal target anatomical structure of an organ, e.g., a spine model. The model can be provided as a gender specific model or made available in different model categories such as in age-range specific and/or weight/size specific ranges for both female and male versions, including pediatric, adolescent, teenage, middle age or geriatric-based models. The model(s) can be a surface model or a voxel model. The models can be anatomically correct rather than provided as geometric based models using elliptic cylinders or other non-anatomical geometric shapes")).
Regarding claim 14, a combination of embodiments taught by Forsberg teaches the method for detecting spinal deformity using three-dimensional ultrasound imaging according to claim 1 (See above discussion), wherein: following steps are also included between steps S3 and S4 S3-1. marking a position of a selected rotation axis in a corresponding two-dimensional ultrasound image , i.e. marking with points, circles, lines, and / or other distinctive marks (See Forsberg: Claim 5 (providing for the, "method of claim 1, wherein, ... [the method includes the steps of estimating] an initial position and rotation of each vertebrae of the patient image data by (i) calculating a spinal canal centerline, detecting disc location, (ii) calculating an initial rotation, then (iii) calculating an estimate of vertebrae center points, then (iv) adjusting vertebral rotation using the estimated center points and generating an adjusted estimated spine shape with an estimated location and rotation of the respective vertebrae of the patient data using the adjusted estimated rotation"); Para. 0177 (clarifying that, "the imaging modality 95 can be … ultrasound"); Fig. 6 (showing the estimated and fitted values), Fig. 7, and Fig. 8).
Regarding claim 15, a combination of embodiments taught by Forsberg teaches the method for detecting spinal deformity using three-dimensional ultrasound imaging according to claim 1 (See above discussion), wherein: after step S5, comprising following steps S6. connecting positions of a selected rotation axis in all two-dimensional ultrasound images to form a three-dimensional curve, which contains deformity information of the spine on the coronal and sagittal planes (See Forsberg: Claim 5 (providing for the, "method of claim 1, wherein, ... [the method includes the steps of estimating] an initial position and rotation of each vertebrae of the patient image data by (i) calculating a spinal canal centerline, detecting disc location, (ii) calculating an initial rotation, then (iii) calculating an estimate of vertebrae center points, then (iv) adjusting vertebral rotation using the estimated center points and generating an adjusted estimated spine shape with an estimated location and rotation of the respective vertebrae of the patient data using the adjusted estimated rotation"); Para. 0177 (clarifying that, "the imaging modality 95 can be … ultrasound"); Fig. 6 (showing the estimated and fitted values), Fig. 7, and Fig. 8).
Regarding claim 16, a combination of embodiments taught by Forsberg teaches the method for detecting spinal deformity using three-dimensional ultrasound imaging according to claim 1 (See above discussion), wherein: after step S5, comprising following steps S7. connecting positions of a selected rotation axis in all two-dimensional ultrasound images to form a three-dimensional curve (See Forsberg: Claim 5 (providing for the, "method of claim 1, wherein, ... [the method includes the steps of estimating] an initial position and rotation of each vertebrae of the patient image data by (i) calculating a spinal canal centerline, detecting disc location, (ii) calculating an initial rotation, then (iii) calculating an estimate of vertebrae center points, then (iv) adjusting vertebral rotation using the estimated center points and generating an adjusted estimated spine shape with an estimated location and rotation of the respective vertebrae of the patient data using the adjusted estimated rotation"); Para. 0177 (clarifying that, "the imaging modality 95 can be … ultrasound"); Fig. 6 (showing the estimated and fitted values), Fig. 7, and Fig. 8) and using a series of lines perpendicular to the three-dimensional curve to represent an axial rotation of the spine (See Forsberg: Claim 5 (providing for the, "method of claim 1, wherein, ... [the method includes the steps of estimating] an initial position and rotation of each vertebrae of the patient image data by (i) calculating a spinal canal centerline, detecting disc location, (ii) calculating an initial rotation then (iii) calculating an estimate of vertebrae center points, then (iv) adjusting vertebral rotation using the estimated center points and generating an adjusted estimated spine shape with an estimated location and rotation of the respective vertebrae of the patient data using the adjusted estimated rotation") and Claim 8 (contemplating that in the, "method of claim 1, ... [the] rotation Ɵx, Ɵy, Ɵz in degrees are calculated as Euler angles … [and] wherein: Ɵz corresponds to axial vertebral rotation"); Para. 0124 (discussing the Pre-Processing steps which, "can be used to estimate an initial pose (position and rotation) of each vertebra "); Fig. 5C (showing, "DISC DETECTION" via a series of lines perpendicular to the three-dimensional curve)).
Regarding claim 17, a combination of embodiments taught by Forsberg teaches the method for detecting spinal deformity using three-dimensional ultrasound imaging according to claim 1 (See above discussion), wherein: after step S5, comprising the following steps: S8. determining whether the axial rotation of the spine has reached preset correction requirements, and if not, repeat steps S2 to S5 (See Forsberg: Claim 23 (providing for the "method of claim 1, wherein the patient images are time-resolved images for generating visual output of curvature change over time thereby allowing monitoring of progression of a disease, change associated with a therapy or allowing visualizations and associated calculated measurements associated with changes in spinal structure between images taken in different positions of a patient."); Para. 0198 (clarifying that the method provided, "can provide a useful tool for clinicians in their … treatment related to idiopathic scoliosis … and tracking efficacy of treatment over time or progression of a spinal disease")). 
Regarding claim 19, a combination of embodiments taught by Forsberg teaches the method for detecting spinal deformity using three-dimensional ultrasound imaging according to claim 1 (See above discussion), wherein: between steps S1 and S2, further comprising the following step: S1-1. obtaining an axial rotation reference surface (See Forsberg: Claim 5 (providing for the, "method of claim 1, wherein, ... [the method includes the steps of estimating] an initial position and rotation of each vertebrae of the patient image data by (i) calculating a spinal canal centerline, detecting disc location, (ii) calculating an initial rotation, then (iii) calculating an estimate of vertebrae center points, then (iv) adjusting vertebral rotation using the estimated center points and generating an adjusted estimated spine shape with an estimated location and rotation of the respective vertebrae of the patient data using the adjusted estimated rotation")), which is a part of a human body that is relatively not easy to rotate (See Forsberg: Para 0181 (specifying that subvolumes "of the patient image data set and model can be extracted, each subvolume includes at least one vertebrae in full to be registered (Tl-L5) and at least one neighboring upper and/or lower vertebrae or a portion thereof (block 210)")).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over a combination of embodiments taught within Forsberg (US 2014/0323845 A1), as applied to claim 2 above, in view of Mauldin (US 10,368,834 B2).
Regarding claim 3, a combination of embodiments taught within Forsberg teaches the method for detecting spinal deformity using three-dimensional ultrasound imaging according to claim 2 (See above discussion) and therefore substantially what is taught by claim 3. 
However, a combination of embodiments taught within Forsberg fails to teach, wherein: the two dimensional ultrasound image is obtained by scanning a back of a human body vertically by an ultrasound probe contacting on skin. 
Nevertheless, Mauldin teaches, wherein: the two dimensional ultrasound image (See Mauldin: Col. 27, Lines 49-54 (providing that the, "model can be used to automatically segment the surface of a spinal bone from a series of obtained 2D images. The segmented bone surface profile ... can be used ... [then] to build up a three-dimensional image of the bone")) is obtained by scanning a back of a human body vertically by an ultrasound probe contacting on skin (See Mauldin: Col. 30, Lines 27-29 (clarifying that the, "ultrasound imaging apparatus 100 can be translated along a surface of the patient's skin, such as to 'build up' a three-dimensional representation of the spine"); Figs. 21A-21E). 
The multiple embodiments taught by Forsberg and the teachings of Mauldin are considered to be analogous to the claimed invention because they are in the same field of detecting spinal deformities using three-dimensional imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the multiple embodiments of Forsberg since Forsberg provides on Page 3, Para. 0061 that "all embodiments and/or features of any embodiment can be combined in any way and/or combination" and recognizes in Paragraph 0003 that a, “limitation of the Cobb angle is its observer variability. Hence, other approaches for quantifying the degree of scoliosis are called for, including … new quantitative measures.” Furthermore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the multiple embodiments taught by Forsberg with the teachings of Mauldin to provide for what is described in claim 3. This is because Mauldin Column 2, Lines 9-12 provides that, “ultrasonography can be a low-cost, non-ionizing, and portable solution for guidance to, or location of, anatomical features such as bone, such as used in a neuroaxial procedure.”
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over a combination of embodiments taught within Forsberg (US 2014/0323845 A1), as applied to claim 1 above, in view of Hay (US 2012/0143090 A1).
Regarding claim 4, a combination of embodiments taught within Forsberg teaches the method for detecting spinal deformity using three-dimensional ultrasound imaging according to claim 1 (See above discussion), wherein: the axial rotation information of the spine (See Forsberg: Para. 0101 (providing that the, "proposed methods ... [acquire] axial vertebral rotation (AVR) measurements")) is obtained from three-dimensional spatial information of areas with symmetrical features on left and right sides of each vertebral bone in the two-dimensional ultrasound image that constitutes the three-dimensional image of the spine (See Forsberg: Para. 0124 (discussing the Pre-Processing steps which, "can be used to estimate an initial pose (position and rotation) of each vertebra as described above … [and that such] pre-processing, can be based upon the symmetry of vertebral bodies") and Para. 0110 (clarifying that, "subvolumes Ms, Ps of the data sets containing the component to be registered and any adjacent component ( e.g., vertebrae and spinal processes) can be extracted from both the model M and patient image data set P"); Figs. 5A-5G (showing patient data)), and therefore substantially what is taught by claim 4. 
However, a combination of embodiments taught within Forsberg fails to teach including left and right transverse processes, left and right articular processes, left and right vertebral arches, left and right vertebral lamina. 
Nevertheless, Hay teaches, obtaining spatial information from, left and right transverse processes (See Hay: Paras. 0281-0287 (discussing the, "Vertebra's Processes Morphology and Configuration … [including the] transverse … processes length[,] … width[,] … [and distance] between transverse processes apexes")), left and right articular processes (See Hay: Paras. 0281-0286 (discussing the, "Vertebra's Processes Morphology and Configuration … [including the] Articular … processes length[,] … width[, the] … Superior/Posterior inter-facet width: Based on the apex points of the two Superior or Posterior articular process' apex points of each vertebra, ... [and the] Left/Right Inter facet height: Based on the apex points of the two left or right articular process' apex points of a vertebra")), left and right vertebral arches (See Hay: Paras. 0290-0295 (discussing the, "Pedicles Characteristics … [where a] pedicle is defined … as the arch component between the origin of the arch (the attachment of the arch to the vertebra body) and the transverse process … [including the] length[,] … curvature[,] ... width[, and] ... height")), left and right vertebral lamina (See Hay: Paras. 0297-0301 (discussing the, "Lamina Characteristics … [including the] Lamina length[,] … curvature[,] … width[, and] … height")).
The multiple embodiments taught by Forsberg and the teachings of Hay are considered to be analogous to the claimed invention because they are in the same field of detecting spinal deformities using three-dimensional imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the multiple embodiments of Forsberg since Forsberg provides on Page 3, Para. 0061 that "all embodiments and/or features of any embodiment can be combined in any way and/or combination" and recognizes in Paragraph 0003 that a, “limitation of the Cobb angle is its observer variability. Hence, other approaches for quantifying the degree of scoliosis are called for, including … new quantitative measures.” Furthermore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the multiple embodiments taught by Forsberg with the multiple embodiments taught by Hay to provide for what is described in claim 4. This is because Hay Paragraphs 0502-0507 recognize the, “probable advantages of the invention relative to the current state … [include] (i) Increase the specific diagnosis of patients … (ii) Increase the reliability diagnosis … (iii) Indication of patient specific treatment plan … [and] (iv) Fast and easy diagnosis.”
Claims 9, 10, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over a combination of embodiments taught within Forsberg (US 2014/0323845 A1), as applied to claims 1, 11, and 17 above, in view of a combination of embodiments taught within Zheng (US 2011/0021914 A1).
Regarding claim 9, a combination of embodiments taught within Forsberg teaches the method for detecting spinal deformity using three-dimensional ultrasound imaging according to claim 1 (See above discussion), and therefore substantially what is taught by claim 9. 
However, a combination of embodiments taught within Forsberg fails to teach, wherein: a transverse position of the selected rotation axis in the two-dimensional ultrasound image is determined by a position of an ultrasonic reflection signal of a spinous process or a position of an ultrasonic shadow area formed by the spinous process. 
Nevertheless, Zheng teaches, wherein: a transverse position of the selected rotation axis in the two-dimensional ultrasound image is determined by a position of an ultrasonic reflection signal of a spinous process or a position of an ultrasonic shadow area formed by the spinous process (See Zheng: Para. 0056 (relying on an, "ultrasound scanner 11 … to capture a complete set of images covering all spinous and transverse processes") and Para. 0070 (providing that the, "markers 41 in the image are connected with lines 42 ... [and the] distance between landmarks and the angles between lines 42 formed by landmarks can then be measured based on the spatial information of each selected landmarks")).
The multiple embodiments taught by Forsberg and the teachings of Zheng are considered to be analogous to the claimed invention because they are in the same field of detecting spinal deformities using three-dimensional imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the multiple embodiments of Forsberg since Forsberg provides on Page 3, Para. 0061 that "all embodiments and/or features of any embodiment can be combined in any way and/or combination" and recognizes in Paragraph 0003 that a, “limitation of the Cobb angle is its observer variability. Hence, other approaches for quantifying the degree of scoliosis are called for, including … new quantitative measures.” Furthermore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the multiple embodiments taught by Forsberg with the multiple embodiments taught by Zheng to provide for what is described in claim 9. This is because Zheng Paragraph 0040 provides that its disclosure, “is safer and more accurate than traditional techniques of assessing scoliosis … cost effective because it does not require radiation specific equipment or highly skilled and experienced operators … [and is] compact and can fit in small clinic.” 
Regarding claim 10, a combination of embodiments taught within Forsberg teaches the method for detecting spinal deformity using three-dimensional ultrasound imaging according to claim 1 (See above discussion), wherein: a rotation amount of the specific angle is calculated (See Forsberg: Claim 1 (describing that the method, "electronically [calculates] ... measurements for one or more vertebrae, including at least one of the following: (i) position in x, y and z coordinates (mm), (ii) rotation Ɵx, Ɵy, Ɵz in degrees, and (iii) a local deformity (lateral wedge) value (mm) using the transferred landmarks")) … and a position of an ultrasonic reflection of a vertebral body surface in the ultrasonic image (See Forsberg: Claim 9 (defining the local deformity as, "electronically calculated based on a vertebral height difference of vertebral height measurements between defined pairs of landmarks") and Claim 10 (defining the local deformity as, "electronically calculated based on an angle between planes fitted to superior and inferior endplates"); Fig. 4B (showing the location various symmetric landmarks on the vertebral body surface)) and the distance between their projections on the coronal plane (See Forsberg: Claim 1 (describing that the method, "electronically [calculates] ... measurements for one or more vertebrae, including at least one of the following: (i) position in x, y and z coordinates (mm), (ii) rotation Ɵx, Ɵy, Ɵz in degrees, and (iii) a local deformity (lateral wedge) value (mm) using the transferred landmarks"); Fig. 6 (showing measurements of patient data from the landmarks)), and the ultrasonic reflection of the vertebral body surface is formed by an ultrasonic wave propagating to a surface of a vertebral body through a hole in a back of spine (See Forsberg: Claim 9 (defining the local deformity as, "electronically calculated based on a vertebral height difference of vertebral height measurements between defined pairs of landmarks") and Claim 10 (defining the local deformity as, "electronically calculated based on an angle between planes fitted to superior and inferior endplates"); Para. 0177 (clarifying that, "the imaging modality 95 can be … ultrasound"); Fig. 4B (showing the location various symmetric landmarks on the vertebral body surface)), and therefore substantially what is taught by claim 10. 
However, a combination of embodiments taught within Forsberg fails to teach by a relative distance between a position of an ultrasonic reflection of a spinous process. 
Nevertheless, Zheng teaches wherein, a rotation amount of the specific angle is calculated by a relative distance between a position of an ultrasonic reflection of a spinous process (See Zheng: Para. 0056 (relying on an, "ultrasound scanner 11 … to capture a complete set of images covering all spinous and transverse processes") and Para. 0070 (providing that the, "markers 41 in the image are connected with lines 42 ... [and the] distance between landmarks and the angles between lines 42 formed by landmarks can then be measured based on the spatial information of each selected landmarks")).
The multiple embodiments taught by Forsberg and the teachings of Zheng are considered to be analogous to the claimed invention because they are in the same field of detecting spinal deformities using three-dimensional imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the multiple embodiments of Forsberg since Forsberg provides on Page 3, Para. 0061 that "all embodiments and/or features of any embodiment can be combined in any way and/or combination" and recognizes in Paragraph 0003 that a, “limitation of the Cobb angle is its observer variability. Hence, other approaches for quantifying the degree of scoliosis are called for, including … new quantitative measures.” Furthermore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the multiple embodiments taught by Forsberg with the multiple embodiments taught by Zheng to provide for what is described in claim 10. This is because Zheng Paragraph 0040 provides that its disclosure, “is safer and more accurate than traditional techniques of assessing scoliosis … cost effective because it does not require radiation specific equipment or highly skilled and experienced operators … [and is] compact and can fit in small clinic.” 
Regarding claim 12, a combination of embodiments taught within Forsberg teaches the method for detecting spinal deformity using three-dimensional ultrasound imaging according to claim 11 (See above discussion), wherein: the size of the vertebra refers to a distance between left and right symmetrical feature points of the spine (See Forsberg: Claim 1 (describing a, "method of providing automated measurements associated with anatomical features of a spine, comprising: electronically providing a three dimensional (3-D) model of the spine having substantially naturally shaped vertebrae, with a plurality of landmarks electronically applied to each of the vertebrae ... electronically transferring the landmarks from the model to the 3-D patient image; and electronically calculating measurements for one or more vertebrae, including at least one of the following: (i) position in x, y and z coordinates (mm), (ii) rotation Ɵx, Ɵy, Ɵz in degrees, and (iii) a local deformity (lateral wedge) value (mm) using the transferred landmarks”); Paras. 0115-0118 (discussing the landmarks); Figs. 3A-3C (showing landmarks located at left and right symmetrical feature points of the spine)) … or feature planes (See Forsberg: Claim 1 (describing a, "method of providing automated measurements associated with anatomical features of a spine, comprising: electronically providing a three dimensional (3-D) model of the spine having substantially naturally shaped vertebrae, with a plurality of landmarks electronically applied to each of the vertebrae ... electronically transferring the landmarks from the model to the 3-D patient image; and electronically calculating measurements for one or more vertebrae, including at least one of the following: (i) position in x, y and z coordinates (mm), (ii) rotation Ɵx, Ɵy, Ɵz in degrees, and (iii) a local deformity (lateral wedge) value (mm) using the transferred landmarks.; Paras. 0115-0118 (discussing the landmarks); Figs. 3A-3C (showing landmarks located at left and right symmetrical feature points of the spine)), and therefore substantially what is taught by claim 12. 
However, a combination of embodiments taught within Forsberg fails to teach between the spinous process and other spine feature points. 
Nevertheless, Zheng teaches wherein the size of the vertebra refers to a distance between the spinous process and other spine feature points (See Zheng: Para. 0056 (relying on an, "ultrasound scanner 11 … to capture a complete set of images covering all spinous and transverse processes") and Para. 0070 (providing that the, "markers 41 in the image are connected with lines 42 ... [and the] distance between landmarks and the angles between lines 42 formed by landmarks can then be measured based on the spatial information of each selected landmarks")).
The multiple embodiments taught by Forsberg and the teachings of Zheng are considered to be analogous to the claimed invention because they are in the same field of detecting spinal deformities using three-dimensional imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the multiple embodiments of Forsberg since Forsberg provides on Page 3, Para. 0061 that "all embodiments and/or features of any embodiment can be combined in any way and/or combination" and recognizes in Paragraph 0003 that a, “limitation of the Cobb angle is its observer variability. Hence, other approaches for quantifying the degree of scoliosis are called for, including … new quantitative measures.” Furthermore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the multiple embodiments taught by Forsberg with the multiple embodiments taught by Zheng to provide for what is described in claim 12. This is because Zheng Paragraph 0040 provides that its disclosure, “is safer and more accurate than traditional techniques of assessing scoliosis … cost effective because it does not require radiation specific equipment or highly skilled and experienced operators … [and is] compact and can fit in small clinic.” 
Regarding claim 18, a combination of embodiments taught within Forsberg teaches the method for detecting spinal deformity using three-dimensional ultrasound imaging according to claim 17 (See above discussion), wherein: the correction requirements (See Forsberg: Claim 23 (providing for the "method of claim 1, wherein the patient images are time-resolved images for generating visual output of curvature change over time thereby allowing monitoring of progression of a disease, change associated with a therapy or allowing visualizations and associated calculated measurements associated with changes in spinal structure between images taken in different positions of a patient."); Para. 0198 (clarifying that the method provided, "can provide a useful tool for clinicians in their … treatment related to idiopathic scoliosis … and tracking efficacy of treatment over time or progression of a spinal disease")) … and the projection of the position of ultrasound reflection on the surface of vertebral body on the coronal plane should be calculated by a mutual distance calculation along the same line (See Forsberg: Claim 9 (defining the local deformity as, "electronically calculated based on a vertebral height difference of vertebral height measurements between defined pairs of landmarks") and Claim 10 (defining the local deformity as, "electronically calculated based on an angle between planes fitted to superior and inferior endplates"); Para. 0177 (clarifying that, "the imaging modality 95 can be … ultrasound"); Fig. 4B (showing the location various symmetric landmarks on the vertebral body surface)), and the ultrasonic reflection of the vertebral body surface is formed by an ultrasonic wave propagating to a surface of a vertebral body through a hole in a back of spine (See Forsberg: Claim 9 (defining the local deformity as, "electronically calculated based on a vertebral height difference of vertebral height measurements between defined pairs of landmarks") and Claim 10 (defining the local deformity as, "electronically calculated based on an angle between planes fitted to superior and inferior endplates"); Para. 0177 (clarifying that, "the imaging modality 95 can be … ultrasound"); Fig. 4B (showing the location various symmetric landmarks on the vertebral body surface)), and therefore substantially what is taught by claim 18. 
However, a combination of embodiments taught within Forsberg fails to teach wherein: the correction requirements refer to . 
Nevertheless, Zheng teaches wherein the correction requirements refer to (See Zheng: Para. 0056 (relying on an, "ultrasound scanner 11 … to capture a complete set of images covering all spinous and transverse processes") and Para. 0070 (providing that the, "markers 41 in the image are connected with lines 42 ... [and the] distance between landmarks and the angles between lines 42 formed by landmarks can then be measured based on the spatial information of each selected landmarks")).
The multiple embodiments taught by Forsberg and the teachings of Zheng are considered to be analogous to the claimed invention because they are in the same field of detecting spinal deformities using three-dimensional imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the multiple embodiments of Forsberg since Forsberg provides on Page 3, Para. 0061 that "all embodiments and/or features of any embodiment can be combined in any way and/or combination" and recognizes in Paragraph 0003 that a, “limitation of the Cobb angle is its observer variability. Hence, other approaches for quantifying the degree of scoliosis are called for, including … new quantitative measures.” Furthermore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the multiple embodiments taught by Forsberg with the multiple embodiments taught by Zheng to provide for what is described in claim 18. This is because Zheng Paragraph 0040 provides that its disclosure, “is safer and more accurate than traditional techniques of assessing scoliosis … cost effective because it does not require radiation specific equipment or highly skilled and experienced operators … [and is] compact and can fit in small clinic.” 
Response to Arguments
The Amendment filed August 2, 2022 has been entered. Otherwise, Applicant's arguments filed on August 2, 2022 have been fully considered but they are not persuasive.
The Applicant asserts on pages 7-9 of the Response:
… With respect to independent claim 1, applicant submits the claim further distinguish the present invention and is patentable over the references of Forsberg. Specifically, Forsberg in is not seen to describe the technical features as below: 
a. "obtaining axial rotation information of the spine through the three-dimensional image of the spine;"
…
A). Regarding the technical features of "obtaining axial rotation information … axial vertebral rotation*l))". The applicant respectively disagrees with it for the following: 
Forsberg teaches "A method of … using the transferred landmarks." . "The method of claim 1… ƟX to sagittal rotation." 
Thus in Forsberg, the rotation Ox, Oy, Oz in degrees is the result of the application, and it is obtained from the step of "exacting subvolumes of 3-D patient image data associated with the spine, respective subvovolumes each including at least one vertebra in full and at least one neighboring vertebrae structure or a portion thereof;" and the step of "registering pre-defined 3-D spine module with 3-D patient image data associated with the spine" must be done before making the calculation. Thus the rotation Ox, Oy, Oz in degrees probably discloses the spinal deformity data of our applicaiton, but is different from the oxial rotation information of the spine 
While in our application, "the axial rotation … of the spine.". Thus in our application, the axial rotation information of the spine is obtained to adjust the three-dimensional image of the spine, and it is not the spinal deformity data.
Thus the "the axial rotation information of the spine" in our application is different "rotation Ox, Oy, Oz in degrees" of Forsberg.

	In response, the Examiner respectfully disagrees with Applicant’s assertion that Forsberg fails to teach, “obtaining axial rotation information of the spine through the three-dimensional image of the spine.” First, as outlined in detail above and under the broadest reasonable interpretation of the claims, Forsberg provides for “S2. obtaining axial rotation information of the spine through the three-dimensional image of the spine” (See Forsberg: Claim 1 (providing for a method including the step of, "electronically calculating measurements for one or more vertebrae, including at least one of the following: (i) position in x, y and z coordinates (mm), (ii) rotation Ɵx, Ɵy, Ɵz in degrees, and (iii) a local deformity (lateral wedge) value (mm) using the transferred landmarks"); Para. 0101 (providing that the, "proposed methods ... [acquire] axial vertebral rotation (AVR) measurements")). Therefore, regardless of Applicant’s assertions about the particular manner in which obtaining the axial rotation information occurs, the portions of Forsberg relied upon above nevertheless would have been understood by a person having ordinary skill in the art prior to the effective filing date to provide for each and every limitation of claim 1. 
Furthermore, Applicant’s assertion that Forsberg “must” include a step of “ex[tr]acting subvolumes of 3-D patient image data” so as to “calculate rotation Ɵx, Ɵy, [and] Ɵz” is an overly restrictive interpretation of the Forsberg reference. In particular, this interpretation overlooks at least claim 5 of the Forsberg reference which provides that “before the registration, the method comprises pre-processing the patient image data to electronically estimate an initial position and rotation of each vertebrae.” Also, the preamble of claim 1 of the present disclosure uses the transitional phrase “comprising” which, as per MPEP 2111.03 (I), is deemed, “inclusive or open-ended and does not exclude additional, unrecited elements or method steps.” Consequently, whether the Forsberg reference recites additional, unrecited elements or method steps is irrelevant given that, for the reasons described above, Forsberg  provides for each and every limitation of claim 1. For at least these reasons Applicant’s assertions regarding claim 1 are not considered persuasive.
The Applicant asserts on pages 7-10 of the Response:
… With respect to independent claim 1, applicant submits the claim further distinguish the present invention and is patentable over the references of Forsberg. Specifically, Forsberg in is not seen to describe the technical features as below: 
…
b. "using the axial rotation information of the spine to correct the axial rotation of each vertebral bone by rotating each two-dimensional ultrasound image at a specific angle in the axial direction of the spine with a selected rotation axis, which making the rotation of each vertebral bone be zero in the axial direction relative to a reference position, to adjust the three-dimensional image of the spine;" as recited in claim 1.
…
B). Regarding the technical features of "using the axial rotation … estimated rotation"))". The applicant respectively disagrees with it for the following: 
Forsberg teaches "The method of claim 1, wherein, before the registration … adjusted estimated rotation" .
Forsberg further teaches "Referring to FIGS. 2A-2C … vertebra rotation estimation." 
Forsberg further teaches "To improve the initial starting point for the registration, a preprocessing routine can be used … the end results obtained from the subsequent registration process do not rely on symmetric vertebral bodies". 
Thus in Forsberg, the pre-processing routine is performed for improving the initial starting point for the registration. 
Further, in Forsberg, "further comprising … frontal rotation Ɵ y". Therefore "making the rotation of each spine in the axial direction relative to a reference position zero" is not achieved by the pre-processing routine. The skilled in the art 
However, in our application, "As shown … not rotated.". Thus in our application, each two-dimensional ultrasound image at a specific angle in the axial direction of the spine is rotated with a selected rotation axis, making the two-dimensional ultrasound images with different rotation directions having the same rotation direction, which is very different from Forsberg.

In response, the Examiner respectfully disagrees with Applicant’s assertion that Forsberg fails to teach, “using the axial rotation information of the spine to correct the axial rotation of each vertebral bone by rotating each two-dimensional ultrasound image at a specific angle in the axial direction of the spine with a selected rotation axis, which making the rotation of each vertebral bone be zero in the axial direction relative to a reference position, to adjust the three-dimensional image of the spine.” First, as outlined in detail above and under the broadest reasonable interpretation of the claims, Forsberg provides for “using the axial rotation information of the spine to correct the axial rotation of each vertebral bone (See Forsberg: Claim 8 (providing for the, "method of claim 1, wherein rotation Ɵx, Ɵy, Ɵz in degrees are calculated as Euler angles … [and] wherein: Ɵz corresponds to axial vertebral rotation") and Claim 5 (providing for the, "method of claim 1, wherein, [the method includes the steps of] … (ii) calculating an initial rotation, then (iii) calculating an estimate of vertebrae center points, then (iv) adjusting vertebral rotation using the estimated center points and generating an adjusted estimated spine shape with an estimated location and rotation of the respective vertebrae of the patient data using the adjusted estimated rotation"); Para. 0054 (providing for, "generat[ing] a plurality of graphs of curvature of the spine to the display using the calculated measurements")) by rotating each two-dimensional ultrasound image at a specific angle (See Forsberg: Claim 5 (providing for the, "method of claim 1, wherein, [the method includes the step of] … (iv) adjusting vertebral rotation ... and generating an adjusted estimated spine shape with an estimated location and rotation of the respective vertebrae of the patient data using the adjusted estimated rotation"); Para. 0177 (clarifying that, "the imaging modality 95 can be … ultrasound")) in the axial direction of the spine with a selected rotation axis (See Forsberg: Claim 8 (providing for the, "method of claim 1, wherein rotation Ɵx, Ɵy, Ɵz in degrees are calculated as Euler angles … [and] wherein: Ɵz corresponds to axial vertebral rotation") and Claim 5 (providing for the, "method of claim 1, wherein, ... [the method includes the steps of estimating] an initial position and rotation of each vertebrae of the patient image data by (i) calculating a spinal canal centerline, ... then (iii) calculating an estimate of vertebrae center points, then (iv) adjusting vertebral rotation using the estimated center points and generating an adjusted estimated spine shape with an estimated location and rotation of the respective vertebrae of the patient data using the adjusted estimated rotation")) which making the rotation of each vertebral bone be zero in the axial direction relative to a reference position (See Forsberg: Claim 8 (contemplating that in the, "method of claim 1, ... [the] rotation Ɵx, Ɵy, Ɵz in degrees are calculated as Euler angles … [and] wherein: Ɵz corresponds to axial vertebral rotation"),  Claim 11 (considering the, "method of claim 1, further comprising electronically generating graphs that illustrate a ... maximal and minimal ... rotation"), and Claim 5 (providing for the, "method of claim 1, wherein, [the method includes the step of] … (iv) adjusting vertebral rotation ... and generating an adjusted estimated spine shape with an estimated location and rotation of the respective vertebrae of the patient data using the adjusted estimated rotation")), to adjust the three-dimensional image of the spine (See Forsberg: Claim 5 (providing for the, "method of claim 1, wherein, [the method includes the step of] … (iv) adjusting vertebral rotation ... and generating an adjusted estimated spine shape with an estimated location and rotation of the respective vertebrae of the patient data using the adjusted estimated rotation")). Therefore, regardless of Applicant’s assertions about the particular manner in which three-dimensional image of the spine is adjusted, the portions of Forsberg relied upon above nevertheless would have been understood by a person having ordinary skill in the art prior to the effective filing date to provide for each and every limitation of claim 1. 
Also, Applicant’s reliance on claim 11 of Forsberg which provides, “further comprising electronically generating graphs that illustrate a primary curvature that is defined with visually marked end vertebrae and an apical vertebrae with the end vertebrae defined by maximal and minimal frontal rotation Ɵy” fails to support the assertion that "making the rotation of each spine in the axial direction relative to a reference position zero" is not achieved by the pre-processing routine.” This is because claim 11 does not regard the “pre-processing routine” rather claim 11 relates to “generating graphs … defined by maximal and minimal … rotation.” Which when read in context of the contents of claims 1, 5, and 8 of Forsberg would have rendered the limitations of claim 1 obvious to a person having ordinary skill in the art prior to the effective filing date. Furthermore, the preamble of claim 1 of the present disclosure uses the transitional phrase “comprising” which, as per MPEP 2111.03 (I), is deemed, “inclusive or open-ended and does not exclude additional, unrecited elements or method steps.” Consequently, whether the Forsberg reference recites additional, unrecited elements or method steps is irrelevant given that, for the reasons described above, Forsberg  provides for each and every limitation of claim 1. For at least these reasons Applicant’s assertions regarding claim 1 are not considered persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRENTON D. HATHERILL whose telephone number is (571) 272-5406. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



/Trenton D. Hatherill/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793